Citation Nr: 0722541	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-27 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, 
Arizona


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred at Northwest Medical Center on June 10, 2005.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from May 1981 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 determination by the 
Department of Veterans' Affairs Medical Center (VAMC) in 
Tucson, Arizona, that the veteran was not entitled to 
reimbursement for unauthorized medical expenses incurred on 
June 10, 2005, at Northwest Medical Center (NMC).  The 
veteran appealed this determination.


FINDINGS OF FACT

1.  The veteran is not currently service connected for any 
disability.

2.  The veteran received medical services at NMC on June 10, 
2005, that were not authorized by VA.

3.  The veteran was not in a medical emergency of such nature 
that delay would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
incurred at NMC on June, 10, 2005, have not been met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§§ 17.1002, 17.1003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran received treatment at the emergency room (ER) of 
the NMC on 
June 10, 2005, for anxiety.  The ER report indicated that the 
veteran complained being "stressed out" for the past four 
days.  He stated that he had a history of panic attacks and 
had received treatment for the same.  He reported that he had 
recently discontinued his medication.  The veteran denied 
suicidal or homicidal ideation.  Following a physical and 
psychiatric evaluation, he was cleared for discharge with the 
recommendation for a psychiatric follow-up.  He was also 
advised to continue taking his anti-anxiety medication.  The 
diagnosis was anxiety.

In statements received in July 2005, the veteran the veteran 
stated that he went to the NMC ER by an ambulance.  He says 
he was not given a choice on the facility.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent lay person would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent lay person who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent lay 
person (as an example, these conditions 
would be met by evidence establishing 
that a veteran was brought to a hospital 
in an ambulance and the ambulance 
personnel determined that the nearest 
available appropriate level of care was 
at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) The veteran has no contractual or 
legal recourse against a third party that 
could reasonably be pursued for or in 
part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002.

In this case, a review of the record indicates that the 
veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 
17.1002(g).  Specifically, the veteran's condition was not 
such that if care and services were not rendered the delay 
would have been hazardous to life or health.

As noted above, the June 2005 ER report shows that the 
veteran provided a 4-day history of the symptoms of his 
anxiety.  He was neither suicidal nor homicidal.  He was 
cleared by psychiatric unit and discharged with the 
recommendation that he continue taking his medication and 
seek a follow-up evaluation.  There was no required 
hospitalization. Considering that the veteran had been 
experiencing the symptoms for 4 days prior to seeking 
treatment, the Board finds that he could have also sought 
approval for the medical treatment.  Furthermore, while he 
says the ambulance service gave him no choice on the medical 
facility he was brought to, there is no medical evidence 
showing that an ambulance was necessary or that a delay in 
treatment would have placed the veteran's health in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  Similarly, a 
prudent lay person would not have reasonably expected that 
delay would have been hazardous to health.  The Board again 
notes that the veteran was not suicidal or homicidal.  
Indeed, the veteran even indicated he had experienced worse 
panic attacks in the past.

While the Board is very sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Because the veteran does 
not meet one of the criterion under 38 C.F.R. § 17.1002, 
reimbursement for any amount is prohibited.  The Board need 
not go into whether the veteran meets any of the other 
criterion, as the failure to meet one of them precludes 
payment.  Id.  Accordingly, for the reason stated above, 
payment of unauthorized medical expenses incurred at NMC on 
June 10, 2005, is denied.

As a final matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law with significant changes in VA's duty to 
notify and assist. Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  There is no indication in the VCAA that 
Congress intended the act to revise the unique, specific 
claim provisions of Chapter 17, Title 38 of the United States 
Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances 
of this case, there is no further duty to notify or to 
assist.  Notwithstanding this determination, the veteran was 
provided with VCAA notice with respect to this appeal in June 
2005.

ORDER

Entitlement to payment of unauthorized medical expenses 
incurred at Northwest Medical Center on June 10, 2005, is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


